Exhibit 99.1 SYSWIN INC. ANNOUNCES FIRST QUARTER 2 Aggregate transaction value and net revenue increased by 34.5% and 35.5% from 1Q2010 BEIJING, June 8, 2011 SYSWIN Inc. (NYSE: SYSW; "SYSWIN" or "the Company"), a leading primary real estate service provider in China, today announced its unaudited financial results for the first quarter 2011 ended March 31, 2011. FIRST QUARTER 2011 FINANCIAL & OPERATION SUMMARY: – Aggregate gross floor area (“GFA”) of properties sold increased 54.8% from 1Q2010 to 927,000 square meters and aggregate transaction value of properties sold increased 34.5% from 1Q2010 to RMB12.1 billion – Net revenue increased 35.5% from 1Q2010 to RMB166.0 million – Gross profit increased 26.9% from 1Q2010 to RMB107.6 million – Operating income decreased 12.6% from 1Q2010 to RMB50.4 million – Non-GAAP operating income decreased 12.0% from 1Q2010 to RMB 50.7 million – Net income decreased 4.9% from 1Q2010 to RMB35.0 million – Non-GAAP net income decreased 4.2% from 1Q2010 to RMB 35.2 million – Basic and diluted earnings per ADS (EPADS, with 1 ADS representing 4 ordinary shares) was US$0.11, compared to US$0.14 in 1Q2010 – Non-GAAP EPADS was US$0.11, compared to US$0.14 in 1Q2010 – Completed strategic investments in Shenzhen Xingyan Real Estate Consulting Co.,Ltd. (“Xingyan”) BUSINESS HIGHLIGHTS: 1Q 2011 1Q 2010 Change Number of cities entered 23 15 8 Aggregate GFA of the properties sold (in thousand square meters) 54.8% Average selling price per square meters (in RMB) -13.1% Aggregate transaction value (in million RMB) 34.5% Effective commission rates (%) Effective base commission rates (%) -0.1 Number of projects under sales 48 62 In presenting Syswin’s results for its first quarter, company CEO and Director Mr Liangsheng Chen said: “I’m pleased to report that Syswin delivered solid top-line growth for the quarter as net revenue grew 35.5% from 1Q 2010 to RMB166.0 million and as we sold an aggregate transaction value of RMB12.1 billion of properties. We achieved a record result for the first-quarter of 2011 through our growth strategy, which comprises the following objectives: 1) to develop new markets as we build out our network nationwide; 2) to increase our market share in existing markets; 3) to focus on the demands of key clients in order to increase per-client revenues, by winning more projects in existing cities, as well as following them into new cities with signed projects in hand.” “In the quarter under review, Syswin expanded its presence to Dong Guan, He Fei, Hui Zhou, Qin Huang Dao, Shen Zhen and Xi An, it took our total number of cities entered to 23 from 17 last quarter. We are fully committed to our near-term strategy of building scale. Thus, we are focused on growing the company’s coverage at a faster rate to scale up our operations, increase manpower and widening our geographical footprint to capture greater market share 1 nationwide. We are also aiming build a path for scalability, raise our service level to distinguish ourselves from potential new competitors and, more importantly, diversify and expand revenue streams,” he added. Mr Chen continued: “We strongly believe in the decision we made last year to expedite the implementation of our nationwide expansion strategy to capitalize on opportunities from the ongoing industry consolidation and outsourcing trend to drive our mid- to long-term growth. As our pipeline in 1Q shows this strategy helped Syswin drive up our market share nationwide, solidify our leadership in our key markets and expedite our penetration into new markets. The aggregate GFA of properties newly contracted in 1Q2011 reached 8.8 million square meters, up 323% from the level in 1Q2010. Total contract pipeline reached 28.8 million square meters in 1Q2011. Greater Beijing region accounted for 35.6%, while other cities accounted for 64.4%. “We experienced a decrease in our margins for the first quarter and expect a further decrease in our margins for the second quarter this year, as a result of our increased investment to implement our growth-focused strategy. However, we are optimistic that our investment will further accelerate our revenue growth in the next two years. We believe now is the time to make our investments for future growth. Demand is strong and outsourcing trends continue; and at the same time, the market is experiencing a downturn due to the impact of official tightening measures. This provides opportunities for us to solidify our leadership in our key markets, and accelerate the expansion of our market share in new regions and focus areas,” he said. In concluding, Mr Chen said: “Looking ahead, we will remain cautious about the pace of demand recovery and any new government policies that may have an adverse impact on market demand and supply. Although uncertainties and challenges remain, we believe Syswin’s leading position, its capabilities and its financial strength will be factors that continue to facilitate our sustainable growth and profitability, as well as continuing to create value for shareholders.” FIRST QUARTER 2: Net Revenue Net revenue in 1Q2011 increased 35.5% from 1Q2010 to RMB166.0 million. Real Estate Sales Agency Services Net revenue from real estate sales agency services for 1Q2011 increased 33.3% from 1Q2010 to RMB159.4 million. The increase primarily reflected an increase in the aggregate GFA of properties sold, and an increase in bonus commission recognized. ●
